            Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 1 of 13


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


    UNITED STATES OF AMERICA,                                  CR 18–155–BLG–DLC

                            Plaintiff,

             vs.                                                     ORDER

    JAMES E. “DOC” JENSEN, JR.,

                            Defendant.


        Following the pretrial conference for defendant in the above-captioned

matter held on January 16, 2019, IT IS ORDERED:

        1.         The following schedule will govern all pretrial procedures in this
case:

•       Trial Date1:                                  March 4, 2019; 9:00 a.m.
                                                      James F. Battin Federal Courthouse
                                                      Billings, Montana

•       Discovery deadline:                           January 23, 2019

•       Motions deadline (including
        motions in limine):                           January 31, 2019

•       Response deadline:                            See ¶5

•       Plea agreement deadline:                      February 21, 2019

        1
                   Counsel shall appear in chambers a half hour before the scheduled trial time.

                                                 1
        Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 2 of 13


•     JERS deadline (see ¶ 20):                 February 25, 2019

•     Jury instructions and
      trial briefs deadline:                    February 27, 2019

      This schedule must be strictly adhered to by the parties.

      To efficiently prepare for trial within the times set above,

      IT IS FURTHER ORDERED:

      2.     On or before the discovery deadline set above, the government shall,

upon request of the attorneys for the defendants, provide to the defendant all

discoverable materials specified in Federal Rule of Criminal Procedure 16(a). The

government shall make specific disclosure of its intent to use any statements or

confessions made by the defendants. If defendants question the admissibility of

such statement or confession, the hearing required by Jackson v. Denno, 378 U.S.

368 (1964), shall be held at least ten (10) days prior to trial.

      3.    Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its progeny,

the government has a continuing obligation to produce all evidence required by

law and the Federal Rules of Criminal Procedure. See Brady, 373 U.S. at 87

(holding that due process requires disclosure of “evidence [that] is material either

to guilt or to punishment” upon request); Kyles v. Whitley, 514 U.S. 419, 437-38

(1995) (holding that the obligation to disclose includes evidence “known only to

police investigators and not to the prosecutor,” and that “the individual prosecutor
                                           2
        Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 3 of 13


has a duty to learn of any favorable evidence known to others acting on the

government’s behalf . . . , including the police”); United States v. Agurs, 427 U.S.

97, 107 (1976) (holding that the duty to disclose exculpatory evidence applies

even when there has been no request by the accused); Giglio v. United States, 405

U.S. 150, 153–54 (1972) (holding that Brady encompasses impeachment

evidence). The government’s obligation to provide exculpatory evidence pursuant

to Brady in a timely manner is not diminished either by the fact that such evidence

also constitutes evidence that must be produced later pursuant to the Jencks Act,

18 U.S.C. § 3500, or by the fact that such evidence need not be produced

according to Rule 16. See United States v. Bernard, 623 F.2d 551, 556 (9th Cir.

1979) (“Brady exists as an independent foundation to preserve evidence . . . .”).

Where doubt exists as to the usefulness of evidence, the government should

resolve such doubts in favor of full disclosure. United States v. Van Brandy, 726

F.2d 548, 552 (9th Cir. 1984).

      Accordingly, the Court, sua sponte, directs the government to produce to

the defendant in a timely manner all potentially exculpatory or otherwise favorable

evidence as to either the defendant’s guilt or punishment without regard to

materiality. See United States v. Safavian, 233 F.R.D. 12, 16 (D.D.C. 2005) (“The

prosecutor cannot be permitted to look at the case pretrial through the end of the


                                          3
          Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 4 of 13


telescope an appellate court would use post-trial. Thus, the government must

always produce any potentially exculpatory or otherwise favorable evidence

without regard to how the withholding of such evidence might be viewed—with

the benefit of hindsight—as affecting the outcome of trial.”). A “timely manner”

means:

      (a)      Brady material known at the time of indictment (other than Giglio

               impeachment material) must be produced to defense counsel no later

               than two weeks following the defendant’s first appearance in this

               District, regardless of whether the parties are engaged in plea

               discussion;

      (b)      Brady material (other than Giglio impeachment material) that

               becomes known to the government following the filing of the

               indictment must be disclosed, absent exceptional circumstances,

               within two weeks of when it becomes known, and, in any event, no

               later than four weeks prior to any trial or guilty plea;2

      (c)      absent exceptional circumstances, Giglio material must be disclosed

               four weeks prior to the date of the start of trial or guilty plea and

               Giglio material developed less than four weeks before trial must be


      2
          (Modifying Local Criminal Rule 16.1(a)).

                                              4
        Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 5 of 13


             disclosed immediately.

      (d)    For good cause shown, the government may seek a protective order

             delaying disclosure of such materials and information, but

             applications for such orders should only be made in exceptional

             circumstances.

      4.     The government is further directed to produce all discoverable

evidence in a readily usable form. For example, the government must produce

documents as they are kept in the usual course of business or must organize and

label them clearly. The government must also produce electronically stored

information in its original electronic format, unless such format is not readily

usable, in which case the government is directed to produce it in both its original

electronic format and in a readily usable form. If the information already exists or

was memorialized in a tangible format, such as a document or recording, the

information shall also be produced in that format. If the information does not

exist in such a format and, as a result, the government is providing the information

in a summary format, the summary must include sufficient detail and specificity to

enable the defense to assess its relevance and potential usefulness. In addition to

the above, the government is directed to file a declaration with the Court by the

above discovery deadline indicating that the government has:


                                          5
        Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 6 of 13


      (a)    produced all available electronic evidence in the case to defense

             counsel;

      (b)    verified that the evidence is in its original electronic format; and

      (c)    ensured that defense counsel has been able to view the evidence.

      5.     Upon compliance by the government with the defendants’ discovery

request, defendants shall supply reciprocal discovery pursuant to Federal Rule of

Criminal Procedure 16(b).

      6.     The parties are under a continuing duty of disclosure and discovery of

materials set forth herein, pursuant to Federal Rule of Criminal Procedure 16(c).

If expert witnesses are engaged, the parties shall fully comply with the

requirements of Rule 16(a)(1)(G) and Rule 16(b)(1)(C), respectively.

      7.     Motions: All pretrial motions, other than motions to enter a guilty

plea, must be filed, along with a brief in support, on or before the motions deadline

indicated above. A response brief is due fourteen (14) calendar days after the

filing date of the motion. An optional reply brief may be filed within seven (7)

calendar days of the filing date of the response brief. Parties not filing

electronically must be served with any motion.

      Suppression Motions: To facilitate hearings on suppression motions, the

parties are required to submit supporting factual documentation with motions to

                                          6
        Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 7 of 13


suppress - e.g. affidavits, tapes, Miranda waiver forms, etc. Response briefs (and

reply briefs, if submitted) should state with particularity the factual issues

remaining in dispute for resolution at a suppression hearing.

      8.     Hearings & Oral Arguments: Parties shall provide an alphabetized

index of cases expected to be referenced, with citations, to the Court Reporter

immediately prior to any oral argument or trial.

      9.     All requests for service of subpoenas by the United States Marshal

must be no later than twenty-one (21) days before trial. Except for good cause

shown, service of subpoenas after said date is the responsibility of counsel. The

provision of Federal Rule of Criminal Procedure 17 must be complied with before

any subpoena is issued.

      10.    Calling witnesses at trial: When a witness is called to testify at trial,

counsel shall provide to the clerk of court four (4) copies of a single page

document providing the following information about the witness: 1) the full name

and current address of the witness; 2) whether the witness has given a statement

(taped), a written statement, an interview with government agents (other than an

AUSA), or grand jury testimony; 3) a brief description of the nature and substance

of the witness’s testimony; 4) a listing of each exhibit to which the witness may

refer during direct examination. See Form J, Local Rules Appendix.

                                          7
         Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 8 of 13


       11.     Any petition for a writ of habeas corpus for testimony or prosecution,

along with a proposed order, must be filed no later than twenty-one (21) days prior

to the trial date.

       12.     The United States shall submit a trial brief when it submits jury

instructions. Defendants may submit a trial brief. All trial briefs shall include

legal authority for the party's position on all legal and evidentiary issues. All trial

briefs must be filed with the Clerk of Court and served on the other parties.

       13.     In the absence of a signed plea agreement by the date specified in

paragraph #1, the Clerk of Court will order a jury. Except for good cause shown,

no plea agreement will be considered by the Court thereafter. Late filing may

result in assessment of costs or the loss of the offense level reduction available

pursuant to U.S.S.G. §3E1.1. Plea agreements shall state clearly whether they

are made pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B) or

11(c)(1)(C).

       14.     Proposed voir dire questions shall be filed at the same time as

proposed jury instructions. A WordPerfect version of the questions shall also be

e-mailed to dlc_propord@mtd.uscourts.gov.

       15. Verdict Form: The parties shall submit a joint proposed verdict form

with the proposed jury instructions by the date indicated in Paragraph 1. If parties

                                           8
       Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 9 of 13


are unable to agree on a verdict form, each party shall submit an individual

proposed verdict form.

      16.   JURY INSTRUCTIONS:

            (a) The parties shall jointly prepare a set of jury instructions upon

            which they agree (proposed joint instructions). These proposed jury

            instructions shall include all necessary stock criminal instructions. If

            necessary, each party may also prepare a set of proposed

            supplemental instructions if different from the agreed joint

            instructions. No two instructions shall be submitted with the same

            number.

            (b) Filing of Joint Proposed Jury Instructions and Joint

            Proposed Verdict Form: By the date set forth in

            paragraph 1, any party filing electronically shall (1) file

            one working copy of the Joint Proposed Jury Instructions

            and Joint Proposed Verdict Form, and (2) e-mail the

            same documents, plus a clean copy of each, to

            dlc_propord@mtd.uscourts.gov.

            (c) Electronic Filers’ Supplemental Proposed Jury

            Instructions and Separate Verdict Forms: By the date set


                                         9
Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 10 of 13


      forth in paragraph 1, each party shall (1) file one

      working copy of its supplemental proposed Jury

      Instructions, together with its proposed verdict form if

      the parties do not jointly propose one; and (2) e-mail the

      same documents, plus a clean copy of each, to

      dlc_propord@mtd.uscourts.gov.

      (d) Conventional Filers’ Supplemental Proposed Jury

      Instructions and Separate Verdict Forms: By the date set

      forth in paragraph 1, each party shall (1) deliver to the

      Clerk of Court in the Division of venue one working

      copy of its supplemental proposed Jury Instructions,

      together with its proposed verdict form if the parties do

      not jointly propose one; and (2) e-mail the same

      documents, plus a clean copy of each, to

      dlc_propord@mtd.uscourts.gov.

17.   FORMAT OF JURY INSTRUCTIONS

      (a)   The clean copy shall contain

            1)     a heading reading ?Instruction No. ___”, and

            2)     the text of the instruction.


                                  10
       Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 11 of 13


             (b)   The working copy shall contain

                   (1)    a heading reading “Instruction No. ”,

                   (2)    the text of the instruction,

                   (3)    the number of the proposed joint or

                          supplemental instruction,

                   (4)    the legal authority for the instruction, and

                   (5)    the title of the instruction; i.e., the issue of law addressed

                          by the proposed instruction.

             (c)   Jury instructions shall be prepared in 14-point Times New

                   Roman font.

      18.    The parties are advised that final instructions for submission to the

jury will be settled in chambers, on the record, prior to closing argument, at which

time counsel may present argument and make objections.

      19.    All instructions shall be short, concise, and understandable and

neutral statements of the law. Argumentative instructions are improper, will not

be given, and should not be submitted. The parties are strongly encouraged to

submit proposed instructions taken from the current Manual of Model Criminal

Jury Instructions for the Ninth Circuit.

      20.    The parties should also note that any modifications of instructions

                                           11
       Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 12 of 13


from statutory authority, Ninth Circuit pattern instructions, or DeVitt and

Blackmar (or any other form instructions), must specifically state modification

made to the original form instruction and the authority supporting the

modification.

      21.    Exhibits: The United States shall use exhibit numbers 1-499 and

defendants shall use 500 and up. In no event shall two or more parties use

identical exhibit numbers. Exhibits are to be bound in a loose leaf binder with

extended tabs and submitted to the Court immediately prior to trial.

      22.    JERS: The parties shall be prepared to use the Jury Evidence

Recording System (JERS). JERS allows jurors to use a touch-screen to see the

evidence admitted at trial in the jury room during their deliberations. JERS is

NOT designed to present evidence in the courtroom. Counsel are responsible for

showing their own exhibits during trial. Detailed information about how to use

JERS, including the proper naming convention and form of exhibits, is found on

the Court’s website, http://www.mtd.uscourts.gov/ under the heading “Attorneys.”

Parties must submit their exhibits in proper form to the Clerk’s office no later than

one week before trial.

      23.    Trial Notebook: If the case proceeds to trial, the United States shall

prepare and submit a trial notebook at least three working days prior to the trial


                                         12
       Case 1:18-cr-00155-DLC Document 15 Filed 01/16/19 Page 13 of 13


date set in ¶ 1 supra. The trial notebook shall include an index; the charging

document; relevant statutes; parties’ trial briefs, proposed voir dire, witness lists,

exhibit lists, proposed jury instructions and verdict forms; and relevant orders

entered in the case.

      24.    Jury Lists: Local Rule CR 55.1 requires the Clerk of Court to seal

the list of all trial jurors and prospective jurors called for each criminal case

immediately at the conclusion of trial. Such lists shall remain sealed unless

otherwise ordered by the Court. All juror lists retained by defense counsel shall

not be released to a defendant without express written Order of the Court, upon

formal motion.

      25.    Failure to comply with any of the above requirements may

subject the non-complying party and/or its attorneys to sanctions.

      DATED this 16th day of January, 2019.




                                           13
